Citation Nr: 1440028	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  04-11 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher evaluation for hypertension with cardiomegaly, rated as 30 percent disabling from July 1, 2006, and as 60 percent disabling from March 26, 2012, to include whether a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served on active duty from February 1991 to September 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The procedural history of this case is a lengthy one and has been explained at length in prior Board decisions.  Most recently, the matter was before the Board in August 2012 at which time the Board denied a disability rating in excess of 30 percent from July 1, 2006, and greater than 60 percent from March 26, 2012.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision and remand the case, which was granted by the Court that same month.  The basis for the Joint Motion included the Board's failure to provide sufficient reasons and bases for its determination that TDIU was not warranted.  The Board notes that although the August 2012 decision was vacated in its entirety, the Veteran's then-attorney raised no assertion of error in his appellate brief to the Court with regard to the Board's determination that higher ratings were not warranted on a schedular or extraschedular basis.  There is also no indication in the Joint Motion that the parties found that the Board had in any way erred in its determination regarding the schedular ratings assigned for his hypertension with cardiomegaly.  Rather, the Joint Motion focused on the Board's failure to discuss evidence suggestive of unemployability and indicated that the Board should have discussed whether the Veteran was entitled to TDIU based on the fact that he met the threshold rating criteria for the assignment of such a rating.  

In its August 2012 decision, the Board ultimately determined that there was no basis for the assignment of TDIU because the record did not show, nor had the Veteran alleged that he was unemployable due solely to his service-connected hypertension with cardiomegaly.  In the April 2014 Joint Motion, the parties pointed out that certain code sheets accompanying various rating decisions referenced an ancillary decision wherein it was determined that training was medically infeasible from May 2000 to August 2008.  It was also noted that the Veteran had alleged that he was denied employment with the Immigration and Naturalization Service (INS) due to his enlarged heart and had asserted that his heart condition precluded him from obtaining employment in the federal government.  The Joint Motion also noted that as of the March 26, 2012, effective date of the Veteran's 60 percent rating, he met the threshold rating criteria for an award of TDIU under 38 C.F.R. § 4.16(a), as he also had a service-connected panic disorder with agoraphobia, which had been rated as 30 percent disabling since February 2000.

In reviewing the record and in consideration of the parties' Joint Motion, the Board finds that the instant matter must be remanded for further development, as the evidence currently of record is insufficient to determine whether the Veteran is unemployable due to his service-connected disabilities.  In this regard, the Board points out that although the Veteran alleged that he was denied employment with the INS due to his enlarged heart, a June 2003 letter to the Veteran from the INS indicates that his tentative offer of employment was rescinded due to changed circumstances.  The INS noted that funding for the Veteran's position had been withdrawn.  Further, although the report of a May 2004 VA mental health examination noted occupational problems, it was indicated that the Veteran had not reported unemployability due to his panic attacks.  Moreover, in a July 2006 statement, the Veteran reported that he was then employed with Alltel Wireless and multiple VA examiners have indicated either that the Veteran's cardiac condition had no effect on his occupation or daily activities or that he was able to obtain and maintain gainful employment in the physical and sedentary sector without limitations.  The Veteran, however, recently submitted a determination by the Georgia Department of Labor, dated in June 2014, wherein it was noted that the Veteran had been fired for unsatisfactory job performance, but that the available facts did not show that he deliberately failed to perform the duties for which he had been fired.  Given this evidence, the Board finds that the matter must be remanded for the Veteran to be scheduled for a VA examination to determine whether his service-connected disabilities render him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 (1995) (stating that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the appellant's service-connected disability has on his ability to work).  Such opinion must be based upon consideration of the Veteran's current medical conditions as well as his documented history and assertions, to include employment history and education, and the lay and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ensure that all records pertaining to any claim for vocational rehabilitation, to include any application therefore and/or denial thereof, are obtained and associated with the claims folder.  If a vocational rehabilitation file exists, the entire file should be associated with the claims folder.

2.  The AOJ should ask the Veteran to provide sufficient identifying information regarding any employers who have terminated him, including their names, addresses, and his dates of employment.  The Veteran must also be informed that any employment records that might tend to show that he became unemployable as a result of service-connected disability are relevant to the issue of entitlement to a rating of TDIU. 

Following receipt of the necessary authorization for release of such private records to VA, the AOJ should assist the Veteran in obtaining any relevant employment records following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All attempts to obtain the Veteran's employment records should be documented and, if those records are not received, the AOJ must follow the notification procedures of 38 C.F.R. § 3.159(e).

3.  After the actions requested in paragraphs 1 and 2 above are completed and any relevant records have been associated with the Veteran's claims folder, the AOJ should arrange for Veteran to be examined by a VA clinician with the appropriate expertise to render an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  If separate examinations are required to determine the occupational impact of the Veteran's service connected hypertension with cardiomegaly, panic disorder with agoraphobia, and residuals of a nasal fracture, the Veteran should be afforded multiple examinations.  The claims folder must be provided to and reviewed by the examiner(s) as part of the examination.

The examiner(s) should review the claims file, take a detailed history regarding the Veteran's employment, and education and vocational attainment, and examine the Veteran.  The examiner(s) should provide findings that take into account all functional impairments due to the Veteran's service-connected hypertension with cardiomegaly, panic disorder with agoraphobia, and residual of a nasal fracture.  

The examiner(s) is requested to provide a definite opinion as to whether the Veteran has, at any point since 1998, been unable to secure or follow substantially gainful employment consistent with his education and occupational experience due to his service-connected disabilities.  If the examiner finds that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment only in combination with nonservice-connected disabilities, the examiner should say so.    

A rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  If it is felt that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue on appeal.  The AOJ must also specifically consider whether a rating of TDIU is warranted, or whether referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's rating claims.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate period for response.  (The SSOC should also address the TDIU question if this benefit is not granted.)


Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



			
                  L.  HOWELL	BARBARA B. COPELAND
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



________________________________
JAMES L. MARCH
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

